UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 23, 2017 Superior Uniform Group, Inc. (Exact name of registrant as specified in its charter) Florida 001-05869 11-1385670 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10055 Seminole Blvd., Seminole, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (727) 397-9611 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230 .425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition The following information is being furnished under Item 2.02 of Form 8-K: Press release by Superior Uniform Group, Inc. announcing its results of operations for the year ended December 31, 2016. A copy of this press release is attached as Exhibit 99.1 to this Form 8-K. Item 9.0l. Financial Statements and Exhibits (c) Exhibits Exhibit Number Description Press Release, dated February 23, 2017 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunder duly authorized. SUPERIOR UNIFORM GROUP, INC. By: /s/
